Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-5, drawn to an engineered cell comprising: (i) a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a first co-stimulatory domain; and a first signaling domain; and (ii) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a second signal peptide; a second hinge region; a second transmembrane domain; a second co-stimulatory domain; and a second signaling domain; wherein the first antigen recognition domain and the second antigen recognition domain are different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL-15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-1BBL, and IL-15..

Group 2, claim(s) 6-10, drawn to an engineered cell comprising: (i) a chimeric antigen receptor polypeptide comprising an antigen recognition domain selected from the group consisting of CD3, CD4, CD5, CD19, CD20, CD33, CD123, BCMA, GD2, and GD3; a signal peptide; a hinge region; a transmembrane domain; a co-stimulatory domain; and a signaling domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL-15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-1BBL, and IL-15.

Group 3, claim(s) 11-13, drawn to a method of treating a cell proliferative disease comprising administering an engineered cell according to claim 1 to a patient in need thereof.

Group 4, claim(s) 14-20, drawn to method of treating a cell proliferative disease comprising administering an engineered cell according to claim 6 to a patient in need thereof.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 




The species are as follows: 
For Groups 1 and 3:
A first chimeric antigen receptor polypeptide comprising a first antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33. 
A second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33. 
An enhancer selected from the group consisting of IL-15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-1BBL, and IL-15.
For Groups 2 and 4:
A chimeric antigen receptor polypeptide comprising an antigen recognition domain selected from the group consisting of CD3, CD4, CD5, CD19, CD20, CD33, CD123, BCMA, GD2, and GD3. 
An enhancer selected from the group consisting of IL-15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-1BBL, and IL-15.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 6, 11, and 14. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of engineered cell comprising: (i) a chimeric antigen receptor polypeptide comprising an antigen recognition domain selected from the group consisting of CD5, CD19, CD20, CD33, CD123,  and BCMA; a signal peptide; a hinge region; a transmembrane domain; a co-stimulatory domain; and a signaling domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of l3 l, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/210293 (Ma et al. Dec. 29, 2016, IDS), “Ma”.  Ma teaches engineered  cells comprising chimeric antigen receptors to CD19 and IL-15 or IL-15RA as enhancer.  See claims 15, 17, 19, 21, and 26-34.  Therefore, the technical feature linking the inventions of Groups 1-4 does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. 
It is noted that the engineered cells and methods of treatments of claims 1-20 are not fully disclosed in the prior filled applications 62/628,973 and 62/571,608.  In particular, not all of the claimed chimeric antigen receptors and enhancers are supported in the prior application.  Thus, the priority date of claims 1-20 is October 12, 2018. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached at (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Peter J Reddig/
Primary Examiner, Art Unit 1642